Citation Nr: 1425871	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-07 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include anxiety and/or depression.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a hernia.

4.  Entitlement to service connection for gout.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to February 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  During the pendency of the Veteran's appeal, his claims file was transferred to several ROs, but ultimately was transferred to the RO in Atlanta, Georgia.

In May 2012, the Board issued a decision that, in pertinent part, remanded the claims listed above for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Agency of Original Jurisdiction (AOJ) issued an SOC on the identified issues in June 2013.  As the AOJ also took appropriate actions to return the appeal to the Board for further appellate review after the Veteran submitted a July 2013 substantive appeal (VA Form 9) perfecting his appeal, the Board finds that the AOJ complied with the remand orders such that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As noted in the Board's May 2012 decision, the Veteran raised the issue of service connection for non-psychiatric, "other medical" residuals of a coma in correspondence received in March 2008.  That issue was referred to the AOJ for appropriate action, but the file does not reflect that any action has been taken.  Therefore, the Board still does not have jurisdiction over it and it remains REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran does not have a current acquired psychiatric disability, other than alcohol abuse, that is etiologically related to any aspect of his active duty service, including any disability caused or aggravated therein.

2.  The Veteran does not have a current low back disability that manifested while he was on active duty, or to a compensable degree within one year of his discharge, or that is otherwise related to his active duty service.

3.  The Veteran does not have a current hernia disability that is etiologically related to any aspect of his active duty service.

4.  The Veteran does not have gout.

5.  The Veteran does not have hypertension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a hernia disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Proper VCAA notice must inform a claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In a December 2001 letter, sent prior to the initial unfavorable rating decision as to service connection, VA generally advised the Veteran of the evidence and information necessary to substantiate a claim for service connection.  A subsequent, March 2006 letter, informed him of his and VA's responsibilities in obtaining such evidence and information, as well as informed him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the March 2006 letter was issued after the initial rating decision, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that VA can cure such a timing problem by readjudicating the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Here, such readjudication was completed by a July 2013 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Relevant to the duty to assist, available service treatment records and VA treatment records have been obtained and considered.  The Board notes both that the Veteran has contended that he received mental health treatment during active duty and that his service treatment records reflect a March 1984 mental health referral, but the file contains no documentation of in-service mental health treatment.  The Board notes that, although the VA Adjudication Manual advises that in-service mental health treatment records are maintained by the treating facility (rather than with traditional service treatment records), it also advises that such records are destroyed five (5) years after the case is closed.  M21-1MR IV.ii.1.D.14.a.  Regardless, the Veteran's claim for a psychiatric disorder is herein denied due to lack of a current disability so such service records would not assist him in substantiating this element of service connection.  Bernard v. Brown, 4 Vet. App. 384 (1993).  However, when, as here, service records are lost or missing through no fault of the Veteran, VA has a heightened duty to consider the applicability of the benefit of the doubt rule and to assist a claimant in developing a claim.  Cromer v. Nicholson, 19 Vet. App. 215 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Additionally, the Veteran was afforded a VA mental disorders examination in August 2012 and a general VA examination in June 2002.  The Board finds that these VA examinations are adequate to decide the issues on appeal.  Although the August 2012 examiner noted that the Veteran's suspected alcohol abuse needed to be explored further, she provided a conclusive opinion as to the claimed mental disorder.  The June 2002 examination report reflects inquiry into the Veteran's contentions regarding gout, back disability, hernia, and hypertension, as well as the provision of a physical examination.  Although only the 2012 examiner indicated review of the claims file, the ultimate diagnostic opinions proffered by both examiners reflect consideration of the statements of the Veteran and the 2012 examiner provided a diagnostic opinion supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Moreover, although years have passed since the June 2002 examination and that examiner did not provide a nexus opinion as to the claim for a back disability or explain why gout was not diagnosed, the Board finds an additional examination not necessary in regard to the claims for gout, a back disability, hypertension, or hernia.  Although, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate (Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)), remands are to be avoided when there is overwhelming support of the result in a particular case.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  As discussed below, the Veteran either does not have diagnoses of the claimed disabilities or there is no credible evidence supporting the existence of any etiological relationship between the claimed disabilities and his active duty service.  Further, no subsequent medical evidence contradicts the 2002 examiner's findings.  Accordingly, the Board finds that VA's duty to assist has been met.

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini, 1 Vet. App. at 546 (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis - service connection

The Veteran contends to experience an acquired psychiatric disorder that began during service.  He also contends to have a back disability and a hernia disability as the result of lifting heavy items during service, as well as gout and hypertension that occurred later, but as the result of his in-service experiences.  However, as explained more below, the Board finds that the Veteran does not have an acquired psychiatric disorder, gout, hypertension, back disability, or hernia that are etiologically related to his active duty.

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct basis, there must be probative evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service incurrence or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, service connection may be rebuttably presumed for chronic diseases enumerated under 38 C.F.R. § 3.309(a), which manifest in service or within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a). Such diseases, which include degenerative joint disease (but not degenerative disc disease) and psychoses (but not depression or anxiety), may be presumptively connected to service based upon a continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

Although the record does indicate that the Veteran may have experienced substance abuse since active duty, the Board also notes that service connection may not be granted for disability incurred or aggravated as the result of abuse of alcohol or drugs for claims, like the Veteran's, that were filed after October 31, 1990.  38 C.F.R. § 3.301.  In Allen v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001), the Federal Circuit clarified that 38 U.S.C.A. § 1110  authorizes disability compensation for alcohol-abuse related disability only when such abuse arose "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id. at 1378.  As the Veteran is not service-connected for any disabilities and no claim for service connection for substance abuse can be granted, none of his claims can be granted on a secondary basis as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

To prevail in any claim for service connection, a claimant must meet the threshold evidentiary requirements outlined above after the Board has assessed the competency and credibility of the evidence in order to determine its overall probative weight.  See Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009) (noting that the claimant bears the burden of establishing all of the elements of his claim, including the nexus requirement); see also Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In each case where a Veteran is seeking service connection for a disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by service records, treatment records, the official history of each organization in which such Veteran served, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Acquired Psychiatric Disorder

[The Board notes, parenthetically, that the Veteran has alleged that he experienced an in-service coma, which resulted in both a psychiatric disorder and "other medical problems."  The Board has referred his claim for the non-psychiatric "other medical" residuals of coma, and, below, denies the claim for service connection for a psychiatric disorder on the basis of lack of diagnosis.  As the claim for a psychiatric disorder is denied on a basis that does not require any discussion of the alleged coma, it is not inextricably intertwined with the referred claim for "other medical" residuals of coma.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).]

In regard to the Veteran's claim for an acquired psychiatric disorder, his service records reflect that he was assessed with anxiety and depression in March 1984 and was referred to mental health.  Although no mental health treatment records appear in the file, March 1984 substance abuse treatment records reflect that he was enrolled in a rehabilitation program for over-use of alcohol.  At the time of his discharge examination in January 1987, he was assessed as normal and, on a contemporaneous self report of medical history, he specifically denied ever having or having then any depression "or nervous trouble of any sort." 

After service, the Veteran sought VA treatment in September 2001 and stated that it had been approximately 10 years since he had last visited a physician; he also stated that he had not been treated for any medical problems.  A September 2001 depression screening was normal.  A May 2002 VA treatment note reflects diagnosis of alcohol abuse.  At the time of a June 2002 VA examination, the Veteran reported that his active duty service was very stressful; the examiner did not note any psychiatric disturbance, but observed that the Veteran was "quite inebriated."  At subsequent, general medical appointments, in June 2005, October 2005, and March 2006, VA health care practitioners noted that the Veteran experienced "depression" in addition to other physical problems.  Although depression was also noted in April 2008, the treating provider also diagnosed alcohol abuse and referred the Veteran to a substance abuse program.

In August 2012, the Veteran was afforded a VA mental disorders examination.  The examiner noted review of the claims file and reported the results of an interview of the Veteran.  The examiner noted that the Veteran, in a March 2008 statement, had contended that he was in a stress-induced coma during service and, upon discharge, sought psychiatric treatment, but had denied such experience/treatment during the interview.  Despite noting a prior VA diagnosis of depression (in conjunction with alcohol abuse), the examiner ultimately opined that the Veteran had only one mental disorder, alcohol abuse, which required further assessment and follow-up.

As noted above, service connection requires probative evidence of a current disability.  Here, the Veteran's claim for service connection for an acquired psychiatric disorder does not meet this requisite element of service connection.  Specifically, the most probative evidence of record reflects that the Veteran does not have an acquired psychiatric disorder other than alcohol abuse, for which service connection may not be awarded.  38 C.F.R. § 3.301(d).

Although VA clinicians diagnosed depression in June and October 2005, March 2006, and April 2008, the August 2012 examiner opined that the Veteran did not have a currently diagnosed acquired psychiatric disability (other than alcohol abuse, for which service connection cannot be granted).  Such prior diagnoses of depression, may be considered evidence of such disability during the earlier portion of the appellate period (see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007)), but the August 2012 VA examiner noted review of the entire claims file - to specifically include prior VA diagnosis of depression - and diagnosed alcohol abuse, alone, after psychiatric assessment of the Veteran.  

When faced with conflicting medical opinions, the Board must weigh the credibility and probative value each of the opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: initially, the Board will assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; second, the Board will consider whether or not the medical expert provided a fully articulated opinion; finally, the Board considers whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez, supra; Stefl, supra.

Although file review is not required to be informed of pertinent factual premises, since a medical professional can become aware of the relevant medical history via treatment of the Veteran, here, it does not appear as though any professional other than the 2012 examiner had a factually accurate medical history of the Veteran - none of the earlier diagnoses include discussion of any medical history.  Further none of those earlier diagnoses include articulated opinions as to nexus or any other sort of analysis - they merely note 'depression' in conjunction with alcohol use.  The Board also notes that the VA examiner was trained in psychiatry, but there is no indication that the 2005 or 2006 VA health care professionals possessed any such specialized training in mental health.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Although the 2008 VA treatment provider was a mental health care provider, his diagnosis of depression was unsupported and his treatment note focused on alcohol abuse.  For these reasons, the Board finds the opinion of the VA examiner most probative as to diagnosis.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

Moreover, even if the Board were to construe the prior diagnoses as substantiating the first element of service connection, the only evidence linking such diagnosis to the Veteran's service are his own lay contentions.  Not only are these contentions not credible as they are not consistent with the other evidence of record (such as the Veteran's denial of nervous trouble and periods of unconsciousness at the time of his separation as well as his conflicting statements as to prior mental health treatment), but they are not sufficient to establish in-service nexus with respect to non-psychotic acquired psychiatric disorders.  See Walker, 708 F.3d at 1337-1338.  

The criteria for service connection for an acquired psychiatric disorder have not been met.  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability and Hernia

The Veteran has contended to experience back disability and hernia as the result of heavy lifting during his active duty service as a light wheel vehicle mechanic.  He was assessed as normal at the time of his enlistment examination and again at the time of his separation examination in January 1987.  On a self-report of medical history, completed contemporaneous to his separation examination, the Veteran specifically denied any recurrent back pain, rupture/hernia, or arthritis or bone/joint deformity.  Although he did self report "swollen or painful joints,"  a physician explained that he experienced one "episode of joint pain in knee," but had "no problems now."  

As noted above, the Veteran did not seek VA treatment until September 2001 and stated at that time that he had not seen a physician in approximately ten years and had not been treated for any medical problems.  The Veteran reported chest discomfort and the September 2001 VA treatment note reflects that the treating health care provider considered hiatal hernia and gastritis as possible causes of the chest discomfort.  However, upon examination, and after a normal esophageal study, no hernia was found.  A May 2002 VA treatment note reflects that the Veteran had been diagnosed with gastroesophageal reflux disease (GERD) as well as alcohol abuse.  At the time of the general VA medical examination in June 2002, the Veteran reported that he had been diagnosed with a hernia the year after his discharge from service.  However, as in 2001, no hernia was found upon examination; the examiner diagnosed his complaints of indigestion/gastritis as secondary to his overuse of alcohol.  

Although the Veteran also reported to the June 2002 VA examiner that he had experienced low back pain ever since service, the examiner noted a normal spine and normal back musculature.  Based on "minimal functional loss due to [back] pain," the examiner diagnosed a mechanical back sprain, but did not provide an etiological opinion.  The Veteran also reported for treatment in May 2003 and was diagnosed with back pain.  In October 2004, the Veteran reported having performed heavy lifting as part of his prior employment and sought emergency treatment for back pain, with complaints of a hernia, but no diagnosis was rendered and he was "okayed for discharge" to home after 25 minutes.  Diagnoses of chronic lower back pain appear in treatment notes dated October 2005 and March 2006.  The October 2005 note reflects that the Veteran reported a five year history of chronic back pain.  In May 2009, he reported for treatment of a "pinched nerve in [his] back" and requested pain medication, but the VA treatment note reflects that health care providers referred him for podiatry, dental, and eye care.

Although the Veteran was diagnosed with a mechanical back sprain at one time during the appellate period, that diagnosis was not attributed to his service and subsequent medical evidence pertinent to the back reflects diagnosis of pain alone, without any notation of functional loss.  Not only is pain alone not a disability for which compensation may be granted (Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)), but there is no evidence other than his own lay statements linking any back disability to his active duty service.  As detailed above, the Veteran has provided conflicting accounts as to when, and how, he first experienced back symptoms and these inconsistencies adversely affect the probative value of his lay evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam).

Specifically in regard to the conflicting nature of the Veteran's statements, the file shows that he indicated in claims documents that he injured his back during service as the result of lifting heavy machinery; he also informed the June 2002 examiner that he had experienced back pain ever since service.  However, he was evaluated as normal, and denied back pain, at the time of his separation from service.  Further, his VA treatment notes reflect that he informed treating physicians that he only began to experience symptoms around the year 2000 and that he had performed years of  heavy lifting as part of post-service construction employment.  As the statements made to VA health care providers, rather than to the 2002 examiner, were made for treatment purposes, they are considered highly probative.  See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46; see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997).    

Based on the inconsistencies in the Veteran's statements and the evidence dated prior to, and after, the filing of his claim for service connection, the Board finds his contentions as to in-service incurrence, and continuity, of back symptoms not credible.  Caluza, 7 Vet. App. 498 at 511-512.  Although the 2002 VA examiner did not render an opinion as to the etiology of the diagnosed mechanical back sprain, in the absence of credible evidence of an in-service injury, any remand for an opinion as to etiology would, in essence, place the examining physician in the role of fact finder.  In other words, any medical opinion which provided a nexus between any back disability and the Veteran's service would necessarily be based solely on the Veteran's uncorroborated assertions regarding what occurred in service, which the Board has found to not be credible.  Such medical opinion, i.e. a medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

Similarly, there is no credible evidence of an in-service injury or event pertinent to the claimed hernia.  Specifically, the Veteran has claimed to experience hernia secondary to a back injury, but the Board has found no credible evidence of an in-service back injury.  The Veteran has also contended that he was initially diagnosed with hernia within one year of his separation from service, but he has not identified any corroborating evidence and no hernia was found on examination in 2001 or 2002.  

The Veteran's lay contentions as to a hernia do not constitute competent evidence of such disability - as a hernia occurs by an internal physical process that is not readily observable, and the Veteran has not shown that he possesses any medical training or expertise, he is not competent to provide a diagnosis or an opinion as to etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  Although some VA treatment records do refer to hernia, they plainly represent reporting of the Veteran's own version of his medical history, which also does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a physician).  

The medical evidence of record, which is the only competent evidence on this issue, correlates the symptoms that the Veteran identified in connection with his claim for hernia - reflux/indigestion and chest discomfort - to overuse of alcohol.  In the absence of any competent evidence to the contrary, the Board finds this medical evidence determinative on the issue of service connection; direct service connection cannot be awarded as a matter of law for disability caused by abuse of alcohol.  Allen, 237 F.3d. at 1376-78; 38 U.S.C.A. § 1110.  

The criteria for service connection have not been met for a back disability or a hernia.  In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the  claims, the doctrine is not for application.  Gilbert, 1 Vet. App. 49.

Gout 

As noted above, at the time of his separation from service, the Veteran denied any arthritis or bone/joint deformity.  Although he did self report "swollen or painful joints," a physician explained that report was made in regard to a one-time knee injury.  Treatment records generated during his service do reflect a single complaint of right great toe pain, after his foot was stepped on during a soccer game, but x-ray revealed no abnormality.

In September 2001, the Veteran reported experiencing joint pain in his right great toe and VA clinicians noted osteoarthritis and gout as possible causes for that pain.  However, no diagnosis of either disability was rendered after evaluation, which included a normal uric acid test.  At the time of the June 2002 VA examination, the Veteran reported having been diagnosed with gout, which, he stated, caused his hands and feet to periodically swell.  The examiner noted some swelling of his hands, but did not diagnose gout and no later treatment notes reflect diagnosis of gout despite the Veteran's continued complaints of hand discomfort and swelling.  He subsequently received a work-up for carpal tunnel syndrome and, in March 2006, was diagnosed with polyneuropathy of the bilateral arms, possibly due to alcohol use.  

Here, the file reflects that, despite multiple evaluations for his complaints of swelling of his extremities, the Veteran has not been diagnosed with gout.  Although he has contended that he does have gout, such disability is not readily observable and he has not shown that he possesses any medical training or expertise such that he would be competent to provide such a diagnosis or an opinion as to etiology.  See Woehlaert, 21 Vet. App. 456; Routen, 10 Vet. App. at 186.  

Without competent evidence of current gout, and no competent, credible evidence linking his complaints of periodic swelling of his extremities to service as opposed to his use of alcohol, the claim must be denied.  Gilbert, 1 Vet. App. 49.

Hypertension

The Veteran's service treatment records do not reflect any complaint of, or treatment for, hypertension and he specifically denied any high or low blood pressure at the time of his separation from service.  

Although he was evaluated for hypertension at the June 2002 VA examination, and reported having been told that he was "borderline" hypertensive, the examiner stated that he was normotensive.  The claims file reflects that the Veteran's blood pressure was subsequently measured as part of routine evaluation at numerous VA treatment appointments, but he was never diagnosed with hypertension.  Although the Veteran has contended that he has hypertension, he is, as noted above, not competent to provide a medical diagnosis for such an internal physiological process, Woehlaert, 21 Vet. App. 456, and he has not shown that he possesses any medical training or expertise.  Routen, 10 Vet. App. at 186.  

In the absence of disability, service connection for the claimed hypertension must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



[Continued on next page.]

ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a low back disability is denied.

Service connection for a hernia is denied.

Service connection for hypertension is denied.

Service connection for gout is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


